Exhibit 10.23B

EXECUTION VERSION

LEASE AGREEMENT

(383 Colorow Drive, Salt Lake City, Utah)

This Lease Agreement (the “Lease”) is made as of the 22nd day of December, 2005,
by and between BMR-383 Colorow Drive LLC, a Delaware limited liability company
(the “Landlord”) and NPS Pharmaceuticals, Inc., a Delaware corporation (the
“Tenant”).

ARTICLE 1. DESCRIPTION OF PREMISES

1.1 Premises. Landlord hereby leases to Tenant and Tenant leases from Landlord,
pursuant to the terms, conditions and uses herein set forth, that certain real
property commonly known as 383 Colorow Drive, Salt Lake City, Utah and more
particularly described in Exhibit A attached hereto (the “Land”), including a
building located on the Premises containing approximately 93,650 square feet of
rentable space (the “Building” and, together with the Land, the “Premises”).

ARTICLE 2. TERM

2.1 Lease Term. The term of this Lease will be for 15 years commencing on
December 22, 2005 (the “Commencement Date”) and ending on December 21, 2020
(“Lease Term”). Tenant has two consecutive five-year options to extend the Lease
Term, as further described in Article 34.

ARTICLE 3. RENT

3.1 Base Monthly Rental. Tenant shall pay to Landlord at the address set forth
in Section 36.10, or such other address as Landlord may advise Tenant in
writing, without deduction, offset or prior notice or demand, and Landlord shall
accept, as rent for the Premises the sum of $158,333.00 per month ($1,900,000.00
per year), subject to adjustments pursuant to Section 3.3 below, in lawful money
of the United States payable in advance on the first day of each month of the
term of this Lease. Said monthly installments shall hereinafter be referred to
as the “Base Monthly Rental.” Tenant has delivered to Landlord the Base Monthly
Rental for the first month of the term hereof upon execution and delivery of
this Lease. For purposes of this Lease, “Rent” will mean the Base Monthly Rent
plus the Additional Rent plus any other charges due Landlord by Tenant under
this Lease.

3.2 Proration of Rent. Prior to the first day of the first full calendar month
of occupancy, in lieu of the Base Monthly Rental, Tenant will pay Landlord an
amount equal to the Base Monthly Rental multiplied by a factor having as its
numerator the number of days remaining in the month from, after and including
the Commencement Date and as its denominator the number thirty. On the first day
of the last month of this Lease, in lieu of the Base Monthly Rental, Tenant will
pay Landlord an amount equal to the Base Monthly Rental multiplied by a factor
having as its numerator the number of days remaining in the lease term and as
its denominator the number thirty. Except as provided in Section 3.2, Rent shall
be payable in accordance with the terms of Section 3.1.

3.3 Annual Adjustments. The Base Monthly Rental will be increased annually
commencing on the first day of the calendar month immediately following the
third anniversary of the Commencement Date, and on each anniversary thereafter,
by an amount equal to 2.75% of the Base Monthly Rental for the preceding year.

3.4 Additional Rent, Expenses and Costs. Commencing upon the Commencement Date,
Tenant shall pay to Landlord (unless otherwise expressly required hereunder to
pay directly to a third party), as additional rent (“Additional Rent”), all sums
of money of any and every sort required to be paid by Tenant under this Lease,
whether or not the same are designated as Additional Rent; provided,



--------------------------------------------------------------------------------

however, with respect to capital replacements in the last five years of the
Lease Term, Landlord shall initially be responsible for the cost of such capital
replacements and Tenant shall only make such capital replacements after
obtaining Landlord’s prior written consent, which consent shall not be
unreasonably withheld. The cost of such capital replacements shall be amortized
over the useful life of the capital replacement, as such useful life is
determined under Internal Revenue Service Treasury regulations, and the pro rata
portion of the cost thereof attributable to the period: (a) prior to the
expiration of the Lease Term shall be payable by the Tenant, at Tenant’s option,
(i) monthly as Additional Rent with interest on the unamortized balance at the
rate of ten percent (10%) per annum (the “Default Rate”), or (ii) to Landlord in
cash within 10 days of receipt of Landlord’s consent, or (b) following the
expiration of the Lease Term shall not be included as Additional Rent and shall
be the sole responsibility of Landlord; provided, however, if Tenant exercises
an option to extend the Lease Term pursuant to Section 34, Landlord may recover
and Tenant shall (y), in the event it exercised its option pursuant to
subsection (a)(i) above, continue to pay monthly as Additional Rent the portion
of such cost previously excluded to the extent it falls within the extension
term, or (z) in the event Tenant exercised its option pursuant to subsection
(a)(ii) above, pay to Landlord within 10 days following Tenant’s exercise of
such option pursuant to Section 34, the portion of such cost previously excluded
to the extent it falls within the extension term. If such amounts or charges are
not paid at the time provided in this Lease, they shall nevertheless be
collectible as Additional Rent with the next installment of the Base Monthly
Rental thereafter falling due, but nothing herein contained shall be deemed to
suspend or delay the payment of any amount of money or charge at the time the
same becomes due and payable hereunder, or limit any other remedy of Landlord.
Except as provided in this Section, Tenant acknowledges that this is an absolute
net lease to Landlord. As such, Tenant shall pay, as Additional Rent, all costs
and expenses relating to the Premises.

3.5 Late Fees. Tenant acknowledges that late payment by Tenant to Landlord of
the Base Monthly Rental or other charges incurred under this Lease will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of such
costs being extremely difficult and impracticable to fix. Such costs include,
without limitation, processing, administrative and accounting charges. If any
payment of Base Monthly Rental, Additional Rent, or other charges due from
Tenant is not received by Landlord within 5 business days of when due, such
unpaid amounts shall bear interest at the Default Rate from the date due to the
date of payment. In addition to interest, Tenant shall pay a sum of the greater
of (i) 3% of the overdue rent or (ii) $15.00 as a late charge (“Late Charge”).
Late Charges shall constitute Additional Rent. The parties agree that the Late
Charge represents a fair and reasonable estimate of the costs that Landlord will
incur by reason of late payment by Tenant. Acceptance of any Late Charge shall
not constitute a waiver of Tenant’s default with respect to the overdue amount,
or prevent Landlord from exercising any of the other rights and remedies
available to Landlord hereunder.

3.6 Security Deposit. Tenant will pay a security deposit of $300,000 (payable in
cash or in the form of a letter of credit reasonably acceptable to Landlord)
(the “Security Deposit”).

3.6.1 In lieu of depositing cash as the Security Deposit, Tenant shall have the
right to deliver to Landlord an unconditional, irrevocable, standby letter of
credit in the amount of the cash Security Deposit otherwise required hereunder,
which letter of credit shall (i) be in a form reasonably acceptable to Landlord,
(ii) be issued by a financial institution selected by Tenant and reasonably
acceptable to Landlord, (iii) be for the benefit of Landlord, but shall be
transferable at Tenant’s sole cost and expense by Landlord to any subsequent
purchaser or encumbrancer of the Building, (iv) be automatically renewable from
year to year throughout the Lease Term, (v) be payable by draft sight in a
location reasonably acceptable to Landlord upon presentation of a certification
signed by an officer of Landlord which states that Tenant has failed to perform
any of its monetary or non-monetary obligations, and all notice and cure
provisions of the Lease have been provided for and lapsed, and (vi) be payable
in the event such letter of credit is not renewed on or before the date which is
thirty (30) days prior to its expiration. Any amounts of cash drawn on a letter
of credit Security Deposit will thereafter be treated as a cash Security Deposit
hereunder.

 

2



--------------------------------------------------------------------------------

3.6.2 Tenant shall have the right at any time during the Lease Term upon thirty
(30) days prior written notice to Landlord (i) to replace a cash Security
Deposit with a letter of credit which complies with all the terms of
Section 3.6.1, or (ii) to replace a letter of credit Security Deposit with a
corresponding amount of cash.

3.6.3 Springing Security Deposit. Within 40 days after the end of each calendar
quarter, Tenant shall provide to Landlord an Officer’s Certificate in the form
of Exhibit B attached hereto to the effect that (i) either (a) the value of the
Tenant’s cash, cash equivalents and marketable investment securities (as set
forth in Tenant’s financial statements) at the end of such calendar quarter are
equal to or greater than $80,000,000, or (b) the value of the Tenant’s cash,
cash equivalents and marketable investment securities at the end of such
calendar quarter are less than $80,000,000. If the value of the Tenant’s cash,
cash equivalents and marketable investment securities drops below $80,000,000,
Tenant shall, within five business (5) days after delivery of such Officer’s
Certificate, deposit with Landlord an additional security deposit in an amount
equal to $1,200,000 (payable in cash or in the form of a letter of credit
reasonably acceptable to Landlord in accordance with the provisions of
Section 3.6.1) (the “Springing Security Deposit” and, together with the Security
Deposit, the “Security Deposits”); provided, however, in the event Tenant’s
cash, cash equivalents and marketable investment securities once again exceeds
$80,000,000 for two consecutive calendar quarters, Landlord shall promptly
return the Springing Security Deposit to Tenant; provided, further, in the event
Tenant reports financial profitability for four consecutive quarters, the
requirements of this Section 3.6.3 shall be permanently eliminated and Landlord
shall promptly return the Springing Security Deposit to Tenant. Failure to
timely provide such Officer’s Certificate or such Springing Security Deposit, if
required, shall be a default under this Lease.

3.6.4 If Tenant fails to pay Rent when required or fails to perform any other
covenant contained herein, Landlord may use or retain all or any part of the
Security Deposits for the payment of any sum not so paid, or for the payment of
any amount which Landlord may spend or become obligated to spend by reason of
Tenant’s default, provided that Landlord provides written notice to Tenant and
the applicable cure period for such default has expired without Tenant effecting
a cure. If any portion of the Security Deposits are so applied or used, then
Tenant shall, within 5 business days after written notice thereof, deposit an
additional amount with Landlord sufficient to restore each said Security Deposit
to the amount set forth above and Tenant’s failure to do so shall constitute a
breach of this Lease.

3.6.5 If Tenant has performed all of its monetary and other obligations
hereunder at the termination of this Lease, Landlord shall return each said
Security Deposit to Tenant within 30 days after termination of this Lease, less
any amounts required to restore the Premises to good condition and repair,
reasonable wear and tear excepted, including repairing any damage resulting from
the removal by Tenant of its trade fixtures or equipment.

3.6.6 Landlord’s obligation with respect to the Security Deposits are that of a
debtor and not as a trustee, consequently, such sums may be commingled with
rental receipts or dissipated and no interest shall accrue thereon.

3.6.7 In the event of the sale of the real property of which the Premises
constitute a part, Landlord’s successor in interest shall assume Landlord’s
obligations with respect to the sums held as security or advance rent and notify
Tenant in writing setting forth the particularity of such transfer, including
the successor’s name and address. Upon such assumption and written notification,
Tenant shall have no further claim against Landlord with respect to any such
Security Deposits and hereby waives all rights against Landlord in such regard.
Notwithstanding the foregoing, Landlord will remain personally liable to the
extent Landlord’s successor in interest fails to assume the Landlord’s
obligations with respect to the deposit as specified above.

 

3



--------------------------------------------------------------------------------

ARTICLE 4. POSSESSION

4.1 Possession. Tenant hereby acknowledges that as of the Commencement Date it
is in possession of the Premises, and is familiar with the condition thereof and
accepts the Premises in its “as is” condition with all faults, and Landlord
makes no representation or warranty of any kind with respect the Premises, and
Landlord will have no obligation to improve, alter or repair the Premises,
except as specifically set forth herein. It is understood and agreed that
Landlord is not obligated to install any equipment, or make any repairs,
improvements or alterations to the Premises.

4.2 NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, IT IS EXPRESSLY UNDERSTOOD
AND AGREED THAT LANDLORD IS LEASING THE PREMISES “AS IS” AND “WHERE IS,” AND
WITH ALL FAULTS AND THAT, LANDLORD IS MAKING NO REPRESENTATIONS AND WARRANTIES
WHETHER EXPRESS OR IMPLIED, BY OPERATION OF LAW OR OTHERWISE, WITH RESPECT TO
THE QUALITY OR PHYSICAL CONDITION OF THE PROPERTY, THE INCOME OR EXPENSES FROM
OR OF THE PROPERTY, OR THE COMPLIANCE WITH THE PROPERTY WITH APPLICABLE BUILDING
OR FIRE CODES, ENVIRONMENTAL LAWS OR OTHER LAWS, RULES, ORDERS OR REGULATIONS.
WITHOUT LIMITING THE FOREGOING, IT IS UNDERSTOOD AND AGREED THAT LANDLORD MAKES
NO WARRANTY OF THE HABITABILITY, SUITABILITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE. TENANT AGREES THAT IT ASSUMES FULL RESPONSIBILITY FOR, AND
THAT IT HAS PERFORMED EXAMINATIONS AND INVESTIGATIONS OF THE PREMISES, INCLUDING
SPECIFICALLY, WITHOUT LIMITATION, EXAMINATIONS AND INVESTIGATIONS FOR THE
PRESENCE OF ASBESTOS, PCBS AND OTHER HAZARDOUS SUBSTANCES, MATERIALS AND WASTES
(AS THOSE TERMS MAY BE DEFINED HEREIN OR BY APPLICABLE FEDERAL OR STATE LAWS,
RULES OR REGULATIONS) ON OR IN THE PREMISES. WITHOUT LIMITING THE FOREGOING,
TENANT IRREVOCABLY WAIVES ALL CLAIMS AGAINST LANDLORD WITH RESPECT TO ANY
ENVIRONMENTAL CONDITION, INCLUDING CONTRIBUTION AND INDEMNITY CLAIMS, WHETHER
STATUTORY OR OTHERWISE. EXCEPT AS PROVIDED IN SECTION 3.4, TENANT ASSUMES FULL
RESPONSIBILITY FOR ALL COSTS AND EXPENSES REQUIRED TO CAUSE THE PROPERTY TO
COMPLY WITH ALL APPLICABLE BUILDING AND FIRE CODES, MUNICIPAL ORDINANCES,
ENVIRONMENTAL LAWS AND OTHER LAWS, RULES, ORDERS, AND REGULATIONS.

ARTICLE 5. USE

5.1 Permitted Use of Premises. The Premises shall be used and occupied by Tenant
solely for laboratory, research, administration, pharmaceutical and related
health care uses. The Premises are to be used for no other purposes without
first obtaining the consent of Landlord, which consent shall not be unreasonably
withheld.

5.2 Compliance with Laws. Tenant, at Tenant’s sole expense, shall promptly
comply, or cause compliance, with all laws, ordinances, zoning restrictions,
rules, regulations, orders and requirements of any duly constituted public
authorities now or hereafter affecting the Premises, including the use, safety,
cleanliness and occupation of the Premises.

5.3 Prohibited Uses. Tenant shall not do, bring or keep anything in or about the
Premises that will cause a cancellation of any insurance covering the Premises
or the Building. Tenant shall not use the Premises in any manner that will
constitute waste, nuisance or unreasonable annoyance to owners

 

4



--------------------------------------------------------------------------------

or occupants of nearby properties. Tenant shall not do anything on the Premises
that will cause material damage to the Building. Tenant shall place no loads
upon the floors, walls or ceiling of the Building in excess of the maximum
designed load or which may materially damage the Building. No machinery,
apparatus, or other appliance shall be used or operated in or on the Premises
that will vibrate or shake the Premises.

ARTICLE 6. ALTERATIONS AND ADDITIONS

6.1 Alterations. Tenant shall not make any alterations, improvements or
additions to any part of the structural or exterior portion of the Building or
any of the Building’s base building systems (including without limitation the
base building HVAC, mechanical, electrical, plumbing or life safety systems)
without obtaining Landlord’s prior written consent, which consent shall not be
unreasonably withheld. So long as alterations, improvements and additions do not
affect the structural or exterior portion of the Building or any of the
Building’s base building systems, Tenant shall be permitted to make all
reasonable alterations, improvements and additions to, on or at the Premises.
Any such improvements, excepting movable furniture, trade fixtures and
equipment, shall become part of the realty and belong to Landlord. All
alterations and improvements shall be properly permitted and installed at
Tenant’s sole cost, by a licensed contractor, in a good and workmanlike manner,
and in conformity with the laws of all applicable duly constituted public
authorities. Any alterations that Tenant shall desire to make which require the
consent of Landlord shall be presented to Landlord in written form with detailed
plans. Tenant shall: (i) acquire all applicable governmental permits;
(ii) furnish Landlord with copies of both the permits and the plans and
specifications before the commencement of the work, and (iii) comply with all
conditions of said permits in a prompt and expeditious manner. Any alterations
shall be performed in a workmanlike manner with good and sufficient materials.
Tenant shall promptly upon completion of any alterations that require the
consent of Landlord pursuant to this section furnish Landlord with as-built
plans and specifications. In the event Tenant installs improvements or makes any
alterations, Tenant shall only be required to remove such improvements or
alterations if Landlord’s approval was conditioned upon Tenant’s removal of such
improvements or alterations. Tenant shall, in any event, repair any damage
resulting from the removal of machinery or trade fixtures of Tenant.

6.2 Notice of Commencement. At least 10 days prior to commencing any work
relating to any alterations, improvements or additions which require Landlord’s
prior consent or which have been approved by Landlord, Tenant shall notify
Landlord in writing of the expected date of commencement. Landlord shall have
the right at any time thereafter to post and maintain in the work area on the
Premises such notices as Landlord reasonably deems necessary to protect Landlord
and the Premises from mechanics’ liens, materialmen’s liens or any other liens,
provided that such postings shall not interfere with such work. Tenant shall
pay, when due, all claims for labor or materials furnished to or for Tenant for
use in improving the Premises. Tenant shall not permit any mechanics’ or
materialmen’s liens to be levied against the Premises arising out of work
performed, materials furnished, or obligations to have been performed on the
Premises by or at the request of Tenant. Tenant hereby indemnifies and holds
Landlord harmless against loss, damage, attorneys’ fees and all other expenses
on account of claims of lien of laborers or materialmen or others for work
performed or materials or supplies furnished for Tenant or its contractors,
agents or employees. If Tenant fails to remove or bond any lien(s) filed against
the Premises in connection with any work performed or any work claimed to have
been performed by or at the direction of Tenant within 10 days from the date of
the lien(s) filing, Landlord may remove such lien(s) at Tenant’s expense and
Tenant shall reimburse Landlord for all costs incurred by Landlord in connection
with the removal of the lien(s), which amount shall be deemed Additional Rent,
and shall include, without limitation, all sums disbursed, incurred or deposited
by Landlord, including Landlord’s costs, expenses and actual attorneys’ fees,
with interest thereon, at the Default Rate from the date of expenditure. If
Tenant shall contest the validity of any such lien, claim or demand, then Tenant
shall, at its sole expense defend and protect itself, Landlord and the Premises
against the same and shall pay and

 

5



--------------------------------------------------------------------------------

satisfy any such judgment that may be rendered thereon before the enforcement
thereof. If Landlord shall require, Tenant shall furnish a surety bond in an
amount equal to 150% of the amount of such contested lien, claim or demand,
indemnifying Landlord against liability for the same.

6.3 Trade Fixtures. Tenant may install trade fixtures, machinery or other trade
equipment in conformance with the ordinances of all applicable duly constituted
public authorities. Tenant may remove any of such trade fixtures or machinery
upon the termination of this Lease. In the event that Tenant installs machinery
or trade fixtures, Tenant shall, at Landlord’s option, return the Premises on
termination of this Lease to the same condition as existed at the date of entry,
reasonable wear and tear excepted.

ARTICLE 7. SURRENDER OF PREMISES

7.1 Conditions upon Surrender. Upon the expiration, or earlier termination, of
this Lease, Tenant shall surrender the Premises to Landlord in its condition
existing as of the Commencement Date, normal wear and tear, casualty,
condemnation and acts of God excepted, with all interior walls in good repair,
the HVAC equipment, plumbing, electrical and other mechanical installations in
good operating order to the reasonable satisfaction of Landlord, and the
clean-up, removal and detoxification of any Hazardous Materials as required in
Section 33.2.5. Tenant shall remove from Premises all of Tenant’s alterations
which Landlord requires Tenant to remove pursuant to Section 6.1 and all
Tenant’s personal property, and shall repair any damage and perform any
restoration work caused by such removal. If Tenant fails to remove such
alterations and Tenant’s personal property which Tenant is authorized and
obligated to remove pursuant to the above, and such failure continues after the
termination of the Lease, Landlord may retain such property and all rights of
Tenant with respect to it shall cease, or Landlord may place all or any portion
of such property in public storage for Tenant’s account. Tenant shall pay to
Landlord upon demand costs of removal of such alterations and Tenant’s personal
property and storage and transportation costs of same, and the cost of repairing
and restoring the Premises, together with attorneys’ fees and interest at the
Default Rate on said amounts, from the date of expenditure by Landlord. If the
Premises are not so surrendered at the termination of this Lease, Landlord may,
in its sole discretion, either (a) upon written notice to Tenant, treat Tenant
as a month-to-month tenant at will, subject to all the terms, covenants and
conditions of this Lease, or (b) proceed with an unlawful detainer action and
pursue all other rights and remedies available to Landlord. Notwithstanding the
foregoing, Tenant shall not remove from the Premises any base building
electrical, plumbing, HVAC, life safety systems; and attached laboratory
benches, autoclaves, climatized rooms, and gas and liquid distribution systems.

ARTICLE 8. UTILITIES AND SERVICES

8.1 Utilities. Tenant shall make all arrangements for and pay for all water,
sewer, gas, heat, light, power, telephone service and any other service or
utility Tenant requires at the Premises. Landlord shall not be liable for any
failure or interruption of any utility service being furnished to the Premises,
and no such failure or interruption shall entitle Tenant to terminate this
Lease; provided, however, that Tenant will be entitled to Rent abatement in
connection with any such failure or interruption to the extent Landlord receives
lost rental income insurance proceeds.

ARTICLE 9. INDEMNIFICATION

9.1 Indemnity of Landlord. Tenant hereby agrees to indemnify, defend (with
attorneys approved by Landlord), protect, and hold Landlord and Landlord’s
agents, employees, directors, officers, managers, members, partners, affiliates,
independent contracts and property managers (“Landlord’s Agents”), harmless from
any and all liabilities, costs, expenses and losses by reason of injury to
person or property (“Losses”), caused by, arising out of, or related to, the
condition of the Premises or the use or

 

6



--------------------------------------------------------------------------------

occupancy of the Premises by Tenant, its agents, directors, officers, managers,
members, partners, affiliates, independent contracts and property managers, or
invitees (“Tenant’s Agents”), including without limitation, any liability for
injury to the person or property of Tenant or Tenant’s Agents, but excepting any
Loss resulting from the material breach of the Lease by Landlord or the gross
negligence or willful misconduct of Landlord or Landlord’s Agents. Tenant’s
obligation hereunder shall survive the termination of this Lease with respect to
any claims or liability arising in connection with any event occurring prior to
such termination.

9.2 Waiver of Claims. Tenant, as a material part of the consideration rendered
to Landlord in entering into this Lease, hereby waives all claims against
Landlord for damages to goods, wares, machinery, trade fixtures, or other
property of Tenant, Tenant’s Agents or any other person in or about the
Premises, whether such damage or injury is caused by or results from Landlord’s
negligence, fire, steam, electricity, gas, water or rain, or from the breakage,
leakage, obstruction or other defects of pipes, fire sprinklers, wires,
appliances, plumbing, HVAC or lighting fixtures, or from any other cause,
whether the said injury or damage results from conditions arising upon the
Premises or upon other portions of the building of which the Premises are a
part, or from other sources or places, but excepting any claims resulting from
the gross negligence or willful misconduct of Landlord or Landlord’s Agents.
Notwithstanding Landlord’s negligence or breach of this Lease, Landlord shall
under no circumstances be liable for loss of profits or special, incidental or
consequential damages arising therefrom.

9.3 Landlord Indemnification. Landlord agrees to indemnify, defend, protect and
hold harmless Tenant and Tenant’s agents, employees, directors, and officers
from any and all loss, cost, damage, expense and liability (including without
limitation court costs and reasonable attorneys’ fees) incurred in connection
with or arising from any Losses, caused by Landlord’s material breach of this
Lease or the gross negligence or willful misconduct of Landlord and/or any of
Landlord’s Agents. The obligations of Landlord under this Section 9.3 shall
survive the termination of this Lease with respect to any claims or liability
arising in connection with any event occurring prior to such termination.

9.4 Claims for Indemnification. If any indemnitee under Sections 9.2 or 9.3
above (an “Indemnitee”) shall believe that such Indemnitee is entitled to
indemnification pursuant to this Article 9 in respect of any Losses, such
Indemnitee shall give the appropriate indemnifying party (each, as applicable,
an “Indemnifying Party”) prompt written notice thereof. Any such notice shall
set forth in reasonable detail and to the extent then known the basis for such
claim for indemnification. The failure of such Indemnitee to give notice of any
claim for indemnification promptly shall not adversely affect such Indemnitee’s
right to indemnity hereunder except to the extent that such failure adversely
affects the right of the Indemnifying Party to assert any reasonable defense to
such claim.

9.5 Defense of Claims. In connection with any claim which may give rise to
indemnity under this Article 9 resulting from or arising out of any claim or
proceeding against an Indemnitee by a person that is not a party hereto, the
Indemnifying Party shall (unless such Indemnitee elects not to seek indemnity
hereunder for such claim), upon written notice to the relevant Indemnitee,
assume the defense of any such claim or proceeding. The Indemnifying Party shall
select counsel reasonably acceptable to such Indemnitee to conduct the defense
of such claim or proceeding, shall take all steps necessary in the defense or
settlement thereof and shall at all times diligently and promptly perform
resolution thereof. Without the prior written consent of the Indemnitee, which
consent shall not be unreasonably withheld, the Indemnifying Party will not
enter into any settlement of, or any claim or proceeding which would lead to
liability or create any financial or other obligation on the part of the
Indemnitee for which the Indemnitee is not entitled to indemnification
hereunder. Without the prior written consent of the Indemnifying Party, which
consent shall not be unreasonably withheld, the Indemnitee will not enter into
any settlement or any claim or proceeding which would lead to liability or
create any financial or other obligation on the part of the Indemnifying Party
unless the Indemnifying Party has failed or refused to acknowledge
responsibility for or defend such claim or proceeding within a reasonable period
of time after notice is provided pursuant to Section 9.4.

 

7



--------------------------------------------------------------------------------

ARTICLE 10. INSURANCE

10.1 Landlord’s Insurance. Landlord shall maintain, at Tenant’s sole expense,
which Tenant shall pay to Landlord as Additional Rent in the manner set forth in
Section 10.2, a policy or policies of insurance protecting Landlord against the
following:

10.1.1 Fire and other perils normally included within the classification of fire
and extended coverage, together with insurance against vandalism and malicious
mischief, to the extent of the full replacement cost of the Premises, including
earthquake and flood coverage, exclusive of trade fixtures, equipment and
improvements insured by Tenant, with agreed value, full replacement and other
endorsements which Landlord may elect to maintain.

10.1.2 Eighteen (18) months of rental loss insurance and to the extent of 100%
of the gross rentals from the Building of which the Premises constitute a part.

10.1.3 Public liability and property damage insurance with respect to the
Building in amounts (i) not less than $2,000,000 for injury or death to any one
person in any one accident or occurrence, (ii) not less than $5,000,000 for
injury or death to more than one person in any one accident or occurrence, and
(iii) not less than $5,000,000 of excess umbrella liability insurance for damage
to the Building.

10.1.4 Public liability and property damage insurance with respect to common
areas in amounts (i) not less than $1,000,000 for injury or death to any one
person in any one accident or occurrence, (ii) not less than $2,000,000 for
injury or death to more than one person in any one accident or occurrence,
(iii) not less than $3,000,000 of excess umbrella liability insurance, and,
(iv) not less than $1,000,000 per occurrence for damage to the common areas.

10.1.5 At Landlord’s sole option, environmental liability or environmental
clean-up/remediation insurance in such amounts and with such deductibles and
other provisions as Landlord may reasonably determine; provided such insurance
can be obtained at commercially reasonable rates.

10.2 Payment. Tenant shall pay to Landlord all costs of insurance provided by
Landlord pursuant to Section 10.1 within 30 days after receipt of an invoice
from Landlord advising Tenant of the costs paid by Landlord for such insurance.
To the extent that any such insurance is maintained pursuant to a blanket or
similar policy of insurance, then the cost thereof shall be equitably allocated
to the Premises by Landlord.

10.3 Tenant’s Insurance. Tenant shall maintain at its sole cost and expense, in
force a policy or policies of insurance protecting Landlord and Tenant against
each of the following:

10.3.1 Commercial general liability insurance with respect to the Premises
insuring against bodily injury or death and property damage in amounts (i) not
less than $5,000,000 in the aggregate and (ii) not less than $2,000,000 per
occurrence. Landlord shall be included as additional insured. All such bodily
injury and property damage insurance shall specifically insure the performance
by Tenant of the indemnity agreement as to personal injury or property damage
contained in Section 9.

10.3.2 Insurance covering alterations, additions or improvements permitted under
Section 6, trade fixtures and personal property from time to time in or upon the
Premises in an amount not less than 80% of their fair market value from time to
time during the term of this Lease, providing

 

8



--------------------------------------------------------------------------------

protection against any peril included within the classification “fire and
extended coverage,” for the repair or replacement of the property damaged or
destroyed unless this Lease shall terminate pursuant to Section 19 hereof.

10.3.3 All policies of insurance to be provided by Tenant shall be issued by
insurance companies, with general policy holder’s rating of not less than A and
a financial rating of not less than Class X as rated in the most current
available “Best’s” Insurance Reports, and admitted to do business in the State
of Utah. The policies will provide standard lessors loss payable and additional
insured endorsements to protect the interest of Landlord for covered third-party
liability and first-part property damage losses. The policies provided by Tenant
shall be for the mutual and joint benefit and protection of Landlord and Tenant,
and executed copies of such policies of insurance or certificates thereof shall
be delivered to the Landlord within 10 days after the Commencement Date and,
thereafter, within 30 days prior to the expiration of the term of each such
policy. All public liability and property damage policies shall contain a
provision that the Landlord, although named as an additional insured, shall
nevertheless be entitled to recover under said policies for any loss occasioned
to it or Landlord’s Agents by reason of the negligence of the Tenant. Upon the
expiration or termination of any such policy, renewal or additional policies
shall be procured and maintained by the Tenant to provide the required coverage.
All policies of insurance delivered to Landlord must contain a provision that
the company writing said policy will provide to Landlord with 30 days notice in
writing in advance of any cancellation or lapse or the effective date of any
reduction in the amounts of insurance. All public liability, property damage and
other casualty policies shall be written as primary policies, not contributing
with and not in excess of coverage which Landlord may carry.

10.3.4 Notwithstanding anything to the contrary, Tenant’s obligation to carry
the insurance described in this Section may be brought within the coverage of a
so-called blanket policy or policies of insurance carried and maintained by the
Tenant, provided that (i) Landlord will be named as an additional insured
thereunder as their interests may appear, (ii) the coverage afforded Landlord
will not be reduced or diminished by reason of the use of such blanket policy of
insurance, and (iii) the requirements set forth herein are otherwise satisfied.
Tenant agrees to permit Landlord at all reasonable times to inspect the policies
of insurance of Tenant covering the Premises for policies which are not required
to be delivered to Landlord.

10.3.5 From time to time during the Lease Term, but no more often than once
every five (5) years, Landlord shall have the right to require Tenant to
increase the amount of any insurance required to be maintained hereunder to
levels that are customarily carried by landlords owning or operating comparable
properties in the State of Utah or to otherwise account for inflation since the
date of this Lease.

10.4 Release of Subrogation Rights. Landlord and Tenant hereby mutually release
each other from liability and waive all right to recover against each other for
any loss from perils insured against under their respective insurance policies,
including any extended coverage and special form endorsements to said policies;
provided, however, this Section shall be inapplicable if it would have the
effect, but only to the extent that it would have the effect of invalidating any
insurance coverage of Landlord or Tenant. The parties shall obtain, if
available, from their respective insurance companies, a waiver of any right of
subrogation which said insurance company may have against the Landlord or the
Tenant, as the case may be.

10.5 Failure to Provide Insurance. Failure by Tenant to obtain or maintain the
insurance required herein shall be a default under this Lease, and Landlord
shall have all of its rights hereunder, including, the right to use or retain
all or any part of the Security Deposits for the payment of any such sum not so
paid.

 

9



--------------------------------------------------------------------------------

ARTICLE 11. TAXES

11.1 Personal Property Taxes. Tenant shall pay prior to delinquency all taxes,
assessments, license fees, and other public charges levied, assessed or imposed
or which become payable during the term of this Lease upon any trade fixtures,
furnishings, equipment and all other personal property of Tenant installed or
located in the Premises. Whenever possible, Tenant shall cause said trade
fixtures, furnishings, equipment and personal property to be separately
assessed. If, however, any or all of said items shall be assessed and taxed with
the real property, Tenant shall pay to Landlord such taxes as are attributable
to Tenant’s trade fixtures, furnishings, equipment and personal property within
15 days after receipt of an invoice from Landlord advising Tenant of the taxes
applicable to Tenant’s property.

11.2 Real Property Taxes. Tenant shall also pay at least 20 days before due any
and all real estate taxes, as defined in Section 11.3, assessed or imposed, or
which become a lien upon or become chargeable against or payable in connection
with the Premises. Tenant shall upon written request provide Landlord evidence
of such payment in a form reasonably acceptable to Landlord. Real estate taxes
for the last year of the term of this Lease shall be prorated between Landlord
and Tenant as of the expiration date of the term. With respect to any
assessments which may be levied against or upon the Premises, or which under the
laws then in force may be evidenced by improvement or other bonds and may be
paid in annual installments, only the amount of such annual installment, with
appropriate proration for any partial year, and interest thereon, shall be
included within a computation of taxes and assessments levied against the
Premises.

11.3 Definition of Real Estate Taxes. For purposes of this Lease, “real estate
taxes” shall also include each of the following:

11.3.1 Any form of assessment, license fee, license tax, bond or improvement
bond, business license tax, commercial rental tax, levy, charge, penalty, or
tax, imposed by any authority having the direct power to tax, including any
city, county, state or federal government, or any school, agricultural,
lighting, drainage or other improvement or special district thereof, as against
any legal or equitable interest of Landlord in the Premises or the real property
of which the Premises constitute a part;

11.3.2 Any assessment, tax, fee, levy or charge in substitution, partially or
totally, of any assessment, tax, fee, levy or charge previously included with
the definition of real property tax. It is the intention of Tenant and Landlord
that all such new and increased assessments, taxes, fees, levies and charges and
all similar assessments, taxes, fees, levies and charges be included within the
definition of real property tax for purposes of this Lease;

11.3.3 Any tax allocable to or measured by the area of the Premises or the
rental payable hereunder, including without limitation, any excise tax levied by
the State, any political subdivision thereof, city, or federal government, with
respect to the receipt of such rental, or upon or with respect to the
possession, leasing, operating, management, maintenance, alteration, repair, use
of occupancy by Tenant of the Premises, or any portion thereof,

11.3.4 Any tax upon any transaction to which Tenant is a party, creating or
transferring an interest or an estate in the Premises; and

11.3.5 Any tax, fee, levy, assessment or charge, or any increase therein:
(i) imposed by reason of events occurring during the term of this Lease,
including but not limited to, any reassessment of such property taxes caused by
a change in the ownership of the Premises, and (ii) levied or assessed on
machinery or equipment, if any, provided by Landlord to Tenant pursuant to this
Lease.

 

10



--------------------------------------------------------------------------------

11.3.6 “Real estate taxes” shall not include Landlord’s federal, state or city
income, franchise, inheritance or estate taxes.

ARTICLE 12. COMMON AREAS

12.1 Common Area. Common areas shall include all areas within the Premises
outside the exterior boundaries of the buildings situated thereon, including,
but not limited to, streets, driveways, parking areas, truckways, delivery
passages, loading doors, sidewalks, ramps, open and closed courts and malls,
landscaped and planted areas, exterior stairways, bus stops, retaining and
decorative walls and planters, and other areas provided for the use of Tenant,
its employees and invitees.

12.2 Maintenance. Tenant shall maintain said common areas in a neat, clean and
orderly condition, properly lighted and landscaped as Landlord and Ground Lessor
(as defined below) shall determine, including, but not limited to, general
maintenance, repairs, pest control, resurfacing, painting, restriping, cleaning,
sweeping and trash removal; maintenance and repair of sidewalks and curbs;
sprinkler systems, planting and landscaping; lighting, water, music and other
utilities; directional signs and other markers and bumpers; maintenance and
repair of any fire protection systems, automatic sprinkler systems, lighting
systems, storm drainage systems and any other utility systems; and personnel or
contractors to implement such service and to police the common areas.

12.3 Care of Premises. Tenant shall, at its sole cost and expense keep the
Premises and exterior and interior portions of windows, doors, and all other
glass or plate glass fixtures in a working neat, clean, sanitary, safe and good
condition and repair, and shall keep the Premises free from trash, rubbish and
dirt. Tenant shall make all repairs or replacements thereon or thereto, whether
ordinary or extraordinary.

12.4 Maintenance of Equipment. Except as provided in Section 3.4, Tenant shall,
at its sole cost and expense, keep and maintain all utilities, fixtures and
mechanical equipment used, or available for use, by Tenant (wherever located) in
good working order, condition and repair. Said items shall include, but are not
limited to, all plumbing or sewage facilities in the Premises, doors, locks and
closing devices, windows, including glass, lights, electric systems and
equipment, heating and air conditioning systems and equipment, and all other
appliances and equipment of every kind.

12.5 Roof, Walls, Foundation and Structural. Except as provided in Section 3.4,
at its cost and expense, Tenant will keep in good condition and repair the roof,
foundation, load bearing walls and structural elements of the Premises to keep
the Premises in the same condition and repair existing as of the Commencement
Date, normal wear and tear, casualty, acts of God and condemnation excepted.

12.6 Compliance with Governmental Regulations. Except as provided in
Section 3.4, Tenant shall, at its sole cost and expense, promptly and properly
observe and comply with, including the making by Tenant of any alterations to
the Premises, all present and future orders, regulations, directions, rules,
laws ordinances, and requirements of all governmental authorities (including,
without limitation, state, municipal, county and federal governments and their
departments, bureaus, boards and officials) arising from the use or occupy of,
applicable to, the Premises.

12.7 Service Contracts. Except to the extent self-performed by Tenant’s
qualified and experienced personnel, Tenant shall, at Tenant’s sole cost and
expense, procure and maintain contracts, with copies to Landlord, in customary
form and substance for, and with contractors specializing and experienced in the
maintenance of the following equipment and improvements, if any, if and when
installed on the Premises: (i) HVAC equipment, (ii) boiler, and pressure
vessels, (iii) fire extinguishing systems, including fire alarm and/or smoke
detection, (iv) landscaping and irrigation system, (v) roof covering and drains,
and (vi) any other equipment, if reasonably required by Landlord; provided,
however, in the event such equipment or improvement is under warranty, Tenant
shall not be obligated to procure and maintain such service contract until such
warranty expires.

 

11



--------------------------------------------------------------------------------

12.8 Action by Landlord if Tenant Fails to Maintain. If Tenant refuses or
neglects to repair or maintain the Premises as required by Sections 12.3, 12.4,
12.5, or 12.6 to the reasonable satisfaction of Landlord, Landlord, at any time
following 10 days from the date on which Landlord shall make written demand on
Tenant to affect such repair or maintenance, may, but shall not have the
obligation to, make such repair and/or maintenance (without liability to Tenant
for any loss or damage which may occur to Tenant’s merchandise, fixtures or
other personal property, or to Tenant’s business by reason thereof, other than
due to Landlord’s gross negligence or willful misconduct) and upon completion
thereof, Tenant shall pay to Landlord as Additional Rent Landlord’s costs for
making such repairs, plus interest at the Default Rate upon demand herefore. If
Tenant refuses or neglects to comply with Section 12.7, Landlord reserves the
right, upon notice to Tenant, to procure and maintain any or all of such service
contracts, and if Landlord so elects, Tenant shall reimburse Landlord, upon
demand, for the cost thereof. Moreover, Tenant’s failure to pay any of the
charges in connection with the performance of its maintenance and repair
obligations under this Lease will constitute a material default under the Lease.

12.9 Tenant’s Costs. Within 60 days after the Commencement Date, and within 60
days after the beginning of each calendar year, Landlord shall give Tenant a
written estimate, for such calendar year, expenses in connection with
maintenance of the Premises by Landlord pursuant to Section 12.8. Tenant shall
pay such estimated amount to Landlord in equal monthly installments, in advance.
Within 90 days after the end of each calendar year, Landlord shall furnish to
Tenant a statement showing in reasonable detail the costs incurred by Landlord,
if any, for the operation and maintenance of the Premises during such year (the
“Annual Statement”), and Tenant shall pay to Landlord Tenant’s proportionate
share of the cost incurred in excess of the payments made by Tenant within 10
days of receipt of such statement. In the event that the payments made by Tenant
for the operation and maintenance of the Premises exceed Tenant’s share of the
cost of same, such amount shall be credited by Landlord to the Rent or other
charges next due and owing, provided that, if the Lease term has expired,
Landlord shall accompany said statement with the amount due Tenant.

ARTICLE 13. SIGNS AND ADVERTISING

13.1 Signs. Landlord shall designate the location on the Premises for one or
more exterior Tenant identification sign(s) and Tenant shall not display or
erect any other signs, displays, or other advertising materials that are visible
from the exterior of the building. The size, design, and other physical aspects
of the permitted sign(s) shall be subject to the Landlord’s written approval
prior to installation, which approval will not unreasonably be withheld, any
covenants, conditions, or restrictions encumbering the Premises, any applicable
municipal or other governmental permits and approvals. The cost of the sign(s),
including but not limited to the permitting, installation, maintenance and
removal thereof shall be at Tenant’s sole cost and expense. By executing this
Lease, Landlord hereby approves Tenant’s signage currently existing on the
Premises.

ARTICLE 14. ENTRY BY LANDLORD

14.1 Entry by Landlord. Tenant shall permit Landlord and Landlord’s Agents,
prospective purchasers, lenders, investors and contractors to enter the Premises
at all reasonable times, upon giving Tenant 5 days prior written notice, except
in the event of an emergency in which case the 5 days prior written notice is
not required (but Landlord shall still immediately notify Tenant): (i) for the
purpose of inspecting the same, (ii) for the purposes of performing any of
Tenant’s obligations under this Lease that Tenant has failed to perform after
notice and the expiration of the applicable cure period, including, without
limitation, Landlord’s rights pursuant to Section 12.8, or (iii) for the purpose
of posting notices of non-responsibility for alterations, additions, or repairs.

 

12



--------------------------------------------------------------------------------

14.2 Entry to Relet Premises. Landlord may, upon two (2) days prior notice,
during reasonable business hours within 12 months prior to the expiration of
this Lease, enter the Premises for the purpose of allowing prospective tenants
to view the Premises.

14.3 No Liability. Landlord shall be permitted to enter the Premises for any of
the purposes stated in and in accordance with Sections 14.1 and 14.2 above
without any liability to Tenant for any loss of occupation of quiet enjoyment of
the Premises resulting therefrom.

ARTICLE 15. ASSIGNMENT AND SUBLETTING

15.1 Assignment and Subletting. Tenant shall neither voluntarily nor by
operation of law, assign, sell, encumber, pledge or otherwise transfer all or
any part of Tenant’s leasehold estate hereunder, or permit the Premises to be
occupied by anyone other than Tenant or Tenant’s employees, or sublet the
Premises or any portion thereof, without Landlord’s prior written consent in
each instance, which consent shall not be unreasonably withheld. Any purported
assignment or subletting contrary to these provisions shall be void. It shall
not be unreasonable for Landlord to base its determination as to whether consent
will be granted in any specific instance on, without limitation, the following
factors: (a) whether the assignee’s or subtenant’s use of the Premises will be
compatible with the provisions of this Lease; (b) the financial capacity of the
assignee or subtenant; (c) the business reputation of the assignee or subtenant;
(d) the quality and type of the business operations of the assignee or
subtenant; (e) the business experience of the proposed assignee or subtenant;
and (f) that each and every covenant, condition or obligation imposed upon
Tenant by this Lease is assumed by such assignee or subtenant and each and every
right, remedy or benefit afforded Landlord by this Lease is not thereby impaired
or diminished. This list of factors is not intended to be exclusive, and
Landlord may rely on such other reasonable basis for judgment as may apply from
time to time. Consent by Landlord to one or more assignments of this Lease or to
one or more sublettings of the Premises shall not operate to exhaust Landlord’s
rights under this Section.

15.2 Notice to Landlord. If Tenant desires at any time to assign this Lease or
to sublet the Premises or any portion thereof, it shall first notify Landlord of
its desire to do so and shall submit in writing to Landlord (the “Transfer
Notice”); (i) the size and location of the space Tenant proposes to assign or
sublet; (ii) the name of the proposed assignee; (iii) the date on which the
Tenant proposes that the transfer be effective, which shall not be earlier than
the date which is 30 days after the Transfer Notice (iv) the nature of the
proposed assignee’s business to be carried on in the Premises; (v) the terms and
provisions of the proposed sublease or assignment; (vi) such reasonable
financial information as Landlord may request concerning the proposed assignee,
and (vii) such other information as Landlord may reasonably require. Tenant
agrees to reimburse Landlord for Landlord’s actual costs and attorneys’ fees
(not to exceed $2,000) incurred in conjunction with the processing and
documentation of any such requested assignment, subletting, transfer, change or
ownership or hypothecation of this Lease.

15.3 Notwithstanding Section 15.1 and 15.2, Landlord agrees that Tenant may
assign its interest in this Lease, without Landlord’s prior written consent or
notice, to any (each such assignment, a “Specially Permitted Assignment”)
successor by merger or sale of substantially all of Tenant’s assets to which
this Lease relates in a manner such that the assignee will become liable and
responsible for the performance and observance of all Tenant’s duties and
obligations hereunder. In addition, Tenant may assign its interest in this Lease
to any corporation or other entity which controls, is controlled by, or is under
common control with Tenant, a corporation or other entity will be regarded as in
control of another corporation or entity if its owns or controls in excess of
50% of the voting stock or other ownership interest of the other corporation or
entity), subject to the prerequisite condition that the corporation or other
entity to which Tenant’s interest in this Lease would be assigned must
demonstrate to the satisfaction of Landlord that: (i) it has financial soundness
and capability which is equal to or greater than that of Tenant, (ii) it’s net
worth is equal to or greater than that of Tenant’s immediately preceding such

 

13



--------------------------------------------------------------------------------

assignment, (iii) the assignee’s use of the Premises will be compatible with the
provisions of the Lease, and (iv) each and every covenant, condition or
obligation imposed upon Tenant by this Lease is assumed by such assignee and
each and every right, remedy or benefit afforded Landlord by this Lease is not
thereby impaired or diminished.

15.4 No Release of Liability. No subletting or assignment, even with the consent
of Landlord, shall relieve Tenant of its obligation to pay the Rent and perform
all the other obligations to be performed by Tenant hereunder. The acceptance of
Rent by Landlord from any other person shall not be deemed to be a waiver by
Landlord of any provision of this Lease or to be a consent to any assignment or
subletting.

15.5 Transfer Premiums. If Tenant assigns or sublets its rights under this
Lease, Tenant shall pay to Landlord as Additional Rent, after Tenant has
recovered any relevant leasing commissions, costs of tenant improvements and
other expenses of the assignment or sublease, 50% of such excess consideration
due and payable to Tenant from said assignment or sublease to the extent said
consideration exceeds the Base Monthly Rental and all other costs which
constitute “Additional Rent” (including, without limitation, amounts
attributable to insurance, utilities, maintenance and repairs, Ground Lease
rental and real estate taxes) or a pro rata portion of the Base Monthly Rental
and Additional Rent, in the event only a portion of the Premises is sublet or
assigned (“Profits”); provided, however, Landlord will not be entitled to any
Profits derived in connection with a Specially Permitted Assignment.

15.6 Landlord’s Option. If Tenant desires at any time to assign or sublet all or
substantially all of the Premises, Landlord, within 15 days after Landlord’s
receipt of all of the information required in the Transfer Notice, may by
written notice to Tenant elect to terminate this Lease as to the entire
Premises. In the event the Landlord elects to terminate the Lease, the Lease
shall terminate on the proposed date the transfer would be effective as
specified in the Transfer Notice and Tenant shall have no further obligations
with respect to the Premises other than to surrender and vacate the Premises on
or before the effective date of termination. After any such election by
Landlord, Landlord shall be entitled to re-lease the Premises in Landlord’s sole
and absolute discretion.

ARTICLE 16. DISPOSSESSION

16.1 No Dispossession. If Tenant shall surrender the Premises, or be disposed by
process of law, or otherwise, Landlord may terminate this Lease, retake
possession of the Premises, pursue its remedies provided herein, and any
personal property or trade fixtures belonging to Tenant and left on the Premises
shall, at the option of Landlord, be deemed abandoned. In such case, Landlord
may dispose of said personal property in any manner and is hereby relieved of
all liability for doing so.

ARTICLE 17. BREACH BY TENANT

17.1 Events of Default. The occurrence of any of the following shall constitute
a breach and material default of this Lease by Tenant:

17.1.1 The failure of Tenant to pay or cause to be paid when due any Base
Monthly Rental, Additional Rent, Rent, Security Deposits (including the
Springing Security Deposit), taxes, monies, or charges required by this Lease to
be paid by Tenant when such failure continues for a period of 5 business days
after written notice thereof from Landlord to Tenant;

17.1.2 The failure of Tenant to perform any term, covenant or condition, other
than payment of Rent, Security Deposits (including the Springing Security
Deposit), taxes, monies or charges, required by this Lease and Tenant shall have
failed to cure such failure within 30 days after written notice from Landlord;
provided, however, that where such failure cannot reasonably be cured within the
30 day period, the Tenant shall not be in default if it has commenced such cure
within the same 30 day period and diligently thereafter prosecutes the same to
completion;

 

14



--------------------------------------------------------------------------------

17.1.3 Subject to the notice and cure provisions of Section 17.1.2 above, Tenant
causing, permitting, or suffering, without the prior written consent of
Landlord, any act when this Lease requires Landlord’s prior written consent or
prohibits such act; or

17.1.4 To the extent permitted by applicable law, any act of bankruptcy cause,
suffered or permitted by Tenant. For purposes of this Lease, “act of bankruptcy”
shall include any of the following:

17.1.4.1. Any general assignment or general arrangement for the benefit of
creditors;

17.1.4.2. The filing of any petition by or against Tenant to have Tenant
adjudged a bankrupt or a petition for reorganization or arrangement under any
law relating to bankruptcy, unless such petition is filed against Tenant and
same is dismissed within 120 days;

17.1.4.3. The appointment of a trustee or receiver to take possession of
substantially all of Tenant’s assets located in the Premises or of Tenant’s
interest in this Lease; or,

17.1.4.4. The attachment, execution or other judicial seizure of substantially
all of Tenant’s assets located at the Premises or of Tenant’s interest in this
Lease.

17.2 No Waiver. The acceptance by Landlord of Rent due hereunder after breach by
Tenant will not constitute a waiver of such breach, unless a written notice to
that effect has been delivered to Tenant.

17.3 Replacement of Statutory Notice Requirements. When this Lease requires
service of a notice, that notice shall replace rather than supplement any
equivalent or similar statutory notice, including any notices required by
applicable law. When a statute requires service of a notice in a particular
manner, service of that notice (or a similar notice required by this Lease) in
the manner required by Section 36.10 shall replace and satisfy the statutory
service-of-notice procedures.

ARTICLE 18. REMEDIES UPON BREACH

18.1 Landlord’s Remedies. If Tenant fails to perform any of its affirmative
duties or obligations, within 10 days after written notice (or in the case of
any facts or circumstances that create an imminent risk of damage to the
Property or the Premises or injury to, or death of, persons, without written
notice), Landlord may, at its option, perform such duty or obligation on
Tenant’s behalf, including but not limited to the obtaining of reasonable
required bonds, insurance policies, or governmental licenses, permits or
approvals. Tenant shall pay to Landlord an amount equal to the costs and
expenses incurred by Landlord in such performance upon receipt of an invoice,
with interest thereon, at the Default Rate from the date of expenditure. In the
event of any breach or material default by Tenant under Section 17.1, in
addition to other rights or remedies of Landlord at law or in equity, Landlord
shall have the following remedies:

18.1.1 Landlord shall have the remedy which provides that, when a tenant has the
right to sublet or assign (subject only to reasonable limitations), the landlord
may continue the lease in effect after the tenant’s breach and abandonment and
recover Rent as it becomes due; provided, however, that Landlord shall not be
entitled to collect Rent which could have been reasonably mitigated by Landlord.
Accordingly, if Landlord does not elect to terminate this Lease on account of
any default by Tenant, Landlord may enforce all of Landlord’s rights and
remedies under this Lease, including the right to recover all Rent as it becomes
due, not including any amount of Rent which Landlord could have reasonably
mitigated; and

 

15



--------------------------------------------------------------------------------

18.1.2 Landlord, either as an alternative or subsequent to exercising the
remedies set forth in Section 18.1.1, may terminate Tenant’s right to possession
of the Premises by and upon delivery to Tenant of written notice of termination.
Landlord may then immediately reenter the Premises and take possession thereof
pursuant to legal proceedings and remove all persons and property from the
Premises; such property may be removed and stored in a public warehouse or
elsewhere at the cost of and for the account of Tenant. No notice of termination
shall be necessary in the event that Tenant has abandoned the Premises. In the
event that Landlord elects to terminate Tenant’s right of possession, Landlord
may recover the following:

18.1.2.1. The worth at the time of the award of the unpaid Rent which had been
earned at the time of termination. “Worth at the time of award” shall be
computed by allowing interest at the Default Rate from the date that each
portion of the unpaid Rent became past due and owing, including the applicable
Late Charge;

18.1.2.2. The worth at the time of award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Landlord could have reasonably mitigated.
“Worth at the time of award” shall be determined by allowing interest at the
Default Rate from the date that each portion of the such Rent became due and
owing, including the applicable Late Charge;

18.1.2.3. The worth at the time of award of the amount by which the unpaid Rent
for the balance of the term after the time of award exceeds the amount of such
rental loss that the Tenant proves could be reasonably avoided. “Worth at the
time of award” shall be computed by discounting such amount at the discount rate
at the Federal Reserve Bank of San Francisco at the time of award plus 1%; and

18.1.2.4. Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under the Lease or which in the ordinary course of things would be likely to
result therefrom including, but not limited to, commissions that are applicable
to the remaining term of this Lease, and expenses of reletting, attorneys’ fees,
costs of repairs, recording fees, filing fees and any other expenses customarily
resulting from obtaining possession of leased premises and re-leasing. For
purposes of clarity, Tenant acknowledges that leasing commissions may vary
during any given calendar year and Tenant is responsible for all such leasing
commissions regardless of amount so long as such amounts are applicable to the
remaining term of this Lease.

18.2 Tenant Remedies. If Landlord defaults in the performance of any obligation
imposed on it by this Lease or breaches any warranty set forth herein and does
not cure such default or breach within ten (10) days from the date on which
Tenant shall make written demand on Landlord specifying the default or breach.
Tenant’s sole remedy shall be to obtain a judgment for money damages that can be
satisfied from Landlord’s interest in the Premises; provided, however, in the
event of an emergency, so as to prevent injury to persons or damage to Premises,
Tenant may cure such default or breach prior to the expiration of the cure
period above with such written or oral notice to Landlord as is appropriate
under the circumstances. Tenant shall have no right to terminate this Lease for
any default by Landlord.

ARTICLE 19. DAMAGE OR DESTRUCTION

19.1 Landlord’s Obligation to Rebuild. If the Premises are damaged or destroyed,
Landlord shall provide Tenant a good faith estimate of the time it will take to
repair the Premises and Landlord shall promptly and diligently repair the
Premises unless it has the right to terminate this Lease as provided in
Section 19.2 below and it elects to so terminate.

 

16



--------------------------------------------------------------------------------

19.2 Landlord’s Right to Terminate. Landlord shall have the right to terminate
this Lease following damage to or destruction of the Premises if any of the
following occurs: (i) insurance proceeds together with additional amounts Tenant
agrees to contribute, if any, are not confirmed to be available to Landlord,
within 90 days following the date of damage, to pay 100% of the cost to fully
repair the damaged Premises; (ii) the Premises cannot, with reasonable
diligence, be fully repaired by Landlord within 18 months after the date of the
damage or destruction; (iii) the Premises cannot be safely repaired because of
the presence of hazardous factors, including, but not limited to, earthquake
faults, radiation, chemical waste and other similar dangers; (iv) the Premises
are destroyed or damaged during the last 12 months of the Term; or (v) Tenant is
in uncured material default under the terms of this Lease at the time of such
damage or destruction.

19.3 Tenant’s Right to Terminate. Tenant shall have the right to terminate this
Lease following damage to or destruction of the Premises if any of the following
occurs: (i) the Premises cannot, with reasonable diligence, be fully repaired by
Landlord within 18 months after the date of the damage or destruction; or
(ii) the Premises are destroyed or damaged during the last 12 months of the
Term.

If a party elects to terminate this Lease and has the right to so terminate,
such party will give the other party written notice of its election to terminate
within 90 days after it has knowledge of such damage or destruction, and this
Lease will terminate 15 days after receipt of such notice. If this Lease is
terminated pursuant to Section 19.2, Landlord shall, subject to the rights of
its lender(s), be entitled to receive and retain all the insurance proceeds
resulting from such damage, except for those proceeds payable under policies
obtained by Tenant which specifically insure Tenant’s personal property, trade
fixtures and machinery. If neither party elects to terminate the Lease, Landlord
shall, promptly following the date of such damage or destruction and receipt of
amounts required by Tenant, if any, pursuant to Section 19.2(i) above, commence
the process of obtaining necessary permits and approvals, and shall diligently
commence repair of the Premises as soon as practicable and thereafter prosecute
the same diligently to completion, in which event this Lease will continue in
full force and effect.

19.4 Limited Obligation to Repair. Landlord’s obligation, should it elect or be
obligated to repair or rebuild, shall be limited to the Premises, Building and
common areas, and Tenant shall, at its expense, replace or fully repair all
Tenant’s personal property and any alterations installed by Tenant existing at
the time of such damage or destruction. If the Premises are to be repaired in
accordance with the foregoing, Landlord shall make available to Tenant any
portion of insurance proceeds it receives which are allocable to the alterations
constructed by Tenant pursuant to this Lease provided Tenant is not then in
material default.

19.5 Abatement of Rent. Rent shall be temporarily abated in proportion to the
degree to which Tenant’s use of the Premises is impaired during any period when,
by reason of such damage or destruction, Landlord and Tenant reasonably
determine that there is substantial interference with Tenant’s use of the
Building. Such abatement shall commence upon such damage or destruction and end
upon completion by Landlord of the repair or reconstruction which Landlord is
obligated or undertakes to do. Tenant shall not be entitled to any compensation
or damages from Landlord for loss of the use of the Premises, damage to Tenant’s
personal property or any inconvenience occasioned by such damage, repair or
restoration, except to the extent that such damage or loss is caused by the
gross negligence or willful misconduct of Landlord or Landlord’s Agents.

19.6 Replacement Cost. Landlord and Tenant shall work together in good faith to
determine the estimated cost of repair of any damage, of the replacement cost,
or of the time period required for repairs or replacements under this Article
19.

 

17



--------------------------------------------------------------------------------

ARTICLE 20. CONDEMNATION

20.1 Total Taking – Termination. If title to all of the Premises or so much
thereof is taken for any public or quasi-public use under any statute or by
right of eminent domain so that reconstruction of the Premises will not result
in the Premises being reasonably suitable (as reasonably determined by Landlord
and Tenant) for Tenant’s continued occupancy for the uses and purposes permitted
by this Lease, this Lease shall terminate as of the date possession of the
Premises or part thereof be taken.

20.2 Partial Taking. If any part of the Premises is taken and the remaining part
after Landlord makes repairs and alterations is reasonably suitable, as
reasonably determined by Landlord and Tenant, for Tenant’s continued occupancy
for the purposes and uses permitted by this Lease, this Lease shall, as to the
part so taken terminate as of the date that possession of such part of the
Premises is taken and the Base Monthly Rental shall be reduced in the same
proportion that the floor area of the portion of the Building so taken (less any
addition thereto by reason of any reconstruction) bears to the original floor
area of the Building. Landlord shall, at its sole cost and expense, make all
necessary repairs or alterations to the Building so as to make the portion of
the Building not taken a complete architectural unit. Such work shall not,
however, exceed the scope of the work done by Tenant in originally constructing
the Building. Base Monthly Rental due and payable hereunder shall be temporarily
abated during such restoration period in proportion to the degree to which
Tenant’s use of Premises is impaired. Notwithstanding the foregoing, if more
than twenty-five percent (25%) of the square footage of the Building is taken or
sold under such threat, Landlord or Tenant may terminate this Lease as of the
date that the condemning authority takes possession by delivery of written
notice of such election within twenty (20) days after Landlord has been notified
of the taking or, in the absence thereof, within twenty (20) days after the
condemning authority shall have taken possession.

20.3 No Apportionment of Award. No award for any partial or entire taking shall
be apportioned, it being agreed and understood that Landlord shall be entitled
to the entire award for any partial or entire taking. Tenant assigns to Landlord
its interest in any award which may be made in such taking or condemnation,
together with any and all rights of Tenant arising in or to the same or any part
thereof. Nothing contained herein shall be deemed to give Landlord any interest
in or require Tenant to assign to Landlord any separate award made to Tenant for
the taking of Tenant’s personal property, trade fixtures or machinery for the
interruption of Tenant’s business, or its moving costs, or for the loss of its
goodwill. In addition, Tenant will have the right to make a separate claim in
the condemnation proceeding for (a) the taking of the unamortized or
undepreciated value of any leasehold improvements that Tenant has the right to
remove at the end of the Lease Term and that Tenant elects not to remove,
(b) loss of goodwill, and (c) any other amount in addition to the foregoing, so
long as any such claim does not reduce the amount of the award payable to
Landlord.

20.4 Temporary Taking. No temporary taking of the Premises shall terminate this
Lease, but Tenant shall have the right to abate Rent in proportion to the degree
to which Tenant’s use of the Premises is impaired during any such period. Any
award made to Tenant by reason of such temporary taking shall belong entirely to
Tenant and Landlord shall not be entitled to share therein. Each party agrees to
execute and deliver to the other all instruments that may be required to
effectuate the provisions of this Section.

20.5 Sale Under Threat of Condemnation. A sale made in good faith by Landlord to
any authority having the power of eminent domain, either under threat of
condemnation or while condemnation proceedings are pending, shall be deemed a
taking under the power of eminent domain for all purposes of this Section.

 

18



--------------------------------------------------------------------------------

ARTICLE 21. SURRENDER OF LEASE

21.1 Surrender of Lease. The voluntary or other surrender of its interest in
this Lease by Tenant or a mutual cancellation of this Lease shall not work a
merger, and shall, at the election of Landlord, either terminate all or any
existing subleases or subtenancies or operate as an assignment to Landlord of
any or all of such subleases or subtenancies. Landlord shall exercise its
election within 30 days of any such surrender or cancellation.

ARTICLE 22. ATTORNEYS’ FEES

22.1 Attorneys’ Fees. If either party institutes or is made a party to any
action or proceeding to enforce or interpret this Lease, the prevailing party in
such action or proceeding shall be entitled to recover all costs and attorneys’
fees incurred in connection with such action or proceeding, or any appeal or
enforcement of such action or proceeding.

ARTICLE 23. SALE OF THE PREMISES BY LANDLORD.

23.1 Sale of Premises. Notwithstanding any provisions of this Lease to the
contrary, Landlord may assign, in whole or in part, Landlord’s interest in this
Lease and may sell all or part of the real estate of which the Premises are a
part (the “Real Property”). Should Landlord elect to sell the Real Property,
Landlord agrees to notify Tenant of its intent to do so. Landlord’s willingness
to notify Tenant is to be considered a courtesy notice only and not an offer to
sell, or an obligation of any form on the part of Landlord to sell the Real
Property to Tenant. This courtesy notice is not to be construed as an option, an
offer to negotiate, a right of first refusal, or any other form of agreement
that would obligate Landlord to pursue a sale of the Real Property to Tenant or
in any manner prohibit Landlord from its rights to sell all or part of the Real
Property as it chooses.

ARTICLE 24. QUIET ENJOYMENT

24.1. Quiet Enjoyment. If Tenant is not in breach (after notice and the
expiration of the applicable cure period) under the material covenants made in
this Lease, Landlord covenants that Tenant shall have peaceful and quiet
enjoyment of the Premises without hindrance on the part of Landlord. Landlord
will defend Tenant in the peaceful and quiet enjoyment of the Premises against
claims of all persons.

ARTICLE 25. ESTOPPEL CERTIFICATE

25.1 Tenant Estoppel Certificate. Tenant shall at any time during the term of
this Lease, within 10 business days of written notice from Landlord, execute and
deliver to Landlord a statement in writing certifying that this Lease is
unmodified and in full force and effect or, if modified, stating the nature of
such modification. Tenant’s statement shall include other details requested by
Landlord, such as the date to which Rent and other charges are paid, Tenant’s
knowledge concerning any uncured defaults with respect to Landlord’s obligations
under this Lease and the nature of such defaults if they are claimed, and such
other matters as Landlord may reasonably request. Any such statement may be
relied upon conclusively by any purchaser or lender having an interest in the
Premises. Tenant’s failure to deliver such statements within such time shall be
conclusive upon the Tenant that this Lease is in full force and effect, except
as and to the extent any modification has been represented by Landlord, and that
there are no uncured defaults in Landlord’s performance, and that not more than
1 month’s Rent has been paid in advance.

25.2 Tenant Financial Statements. In the event Tenant ceases to be required to
file annual financial statements with the SEC, within 120 days after the end of
each fiscal year, Tenant shall provide

 

19



--------------------------------------------------------------------------------

Landlord a copy of the audited financial statements that have been provided to
the SEC or, in the event Tenant is no longer required to deliver such financial
statements to the SEC, year-end financial statements, including balance sheets
and income statements, reflecting Tenant’s current financial condition for such
fiscal year that have been audited by a nationally recognized firm of certified
public accountants. Tenant represents and warrants that all financial
statements, records and information furnished by Tenant to Landlord in
connection with this Lease are true, correct and complete in all material
respects.

ARTICLE 26. SUBORDINATION AND ATTORNMENT

26.1 Subordination of Lease. This Lease and Tenant’s rights under this Lease are
subject and subordinate to any Mortgage, ground lease, and to all renewals,
modifications, consolidations, replacements, or extensions thereof, now or
hereafter affecting the Premises. The provisions of this Section shall be
self-operative, and no further instrument of subordination shall be required. In
confirmation of such subordination, however, Tenant shall within 10 business
days execute and deliver any instruments that Landlord, the holder of any
Mortgage, or the Landlord of any ground lease may request to evidence such
subordination. If Tenant fails to execute and deliver any such instruments,
Tenant irrevocably constitutes and appoints Landlord as Tenant’s special
attorney-in-fact to execute and deliver such instruments.

26.2 Attornment to Lender. If the holder of any Mortgage, or the Landlord of any
ground lease affecting the Premises, shall hereafter succeed, by foreclosure or
otherwise, to the rights of Landlord under this Lease, Tenant shall attorn to
and recognize such successor as Tenant’s Landlord under this Lease, and shall
promptly execute and deliver any instruments that may be necessary to evidence
such attornment, and Tenant hereby irrevocably appoints Landlord as Tenant’s
special attorney in fact to execute and deliver such instruments on behalf of
Tenant should Tenant refuse or fail to do so. Upon such attornment, this Lease
shall continue in effect as a direct lease between such successor Landlord and
Tenant upon and subject to all of the provisions of this Lease. Notwithstanding
the foregoing, Tenant’s agreement both to subordinate and to attorn, as set
forth in this Article, is contingent upon Tenant’s receipt of a nondisturbance
agreement from the holder of any encumbrance placed against the Premises, in a
recordable, commercially reasonable form or in the holder’s standard form,
providing that in the event of any foreclosure, sale under a power of sale,
ground or master lease termination, or transfer in lieu of any of the foregoing,
or the exercise of any other remedy under any such encumbrance, but subject to
such holder’s form exceptions, or other reasonable exceptions: (i) Tenant’s use,
possession, and enjoyment of the Premises will not be disturbed and this Lease
will continue in full force and effect so long as Tenant is not in default; and
(ii) this Lease will automatically become a lease directly between any successor
to Landlord’s interest, as landlord, and Tenant, as if that successor were the
landlord originally named in the lease.

ARTICLE 27. HOLDING OVER

27.1 Holding Over. If Tenant should remain in possession of the Premises after
the expiration of the term of this Lease without executing a new lease, then
such holding over shall be construed as a tenancy from month to month, subject
to all the conditions, provisions and obligations of this Lease insofar as they
are applicable to a month to month tenancy, including the provisions of Article
3, except that the Base Monthly Rental shall be one hundred twenty-five percent
(125%) of the Base Monthly Rental last due, payable monthly in advance.
Notwithstanding the foregoing, if Tenant fails to vacate the Premises or Tenant
fulfills less than all of its material obligations hereunder at the end of the
Lease Term, Tenant also shall be liable for all damages incurred by Landlord by
reason of the latter’s inability to deliver possession of the Premises or any
portion thereof to any other person.

 

20



--------------------------------------------------------------------------------

ARTICLE 28. MORTGAGEE PROTECTION

28.1 Mortgagee Protection. In the event of any default on the part of Landlord,
Tenant agrees to give notice by registered or certified mail to any beneficiary
of a deed of trust or mortgage covering the Premises whose address shall have
been furnished to the Tenant and shall offer such beneficiary or mortgagee a
reasonable opportunity to cure such default (such cure period not to exceed 90
days after receipt of such notice) before Tenant shall attempt to exercise any
other remedy.

ARTICLE 29. LIABILITY OF SUCCESSORS

29.1 Successor’s Liability. The covenants and conditions herein contained shall,
subject to the provisions as to assignment, apply to and bind the heir,
successors, executors, administrators, and permitted assigns of all the parties
hereto and all of the parties hereto shall be jointly and severally liable for
the covenants contained herein.

ARTICLE 30. EASEMENTS

30.1. Easements. Landlord reserves the right, from time to time, to grant such
easements, rights and dedications that Landlord deems necessary or desirable,
and to cause the recordation of parcel maps and restrictions, so long as such
easements, rights, dedications, maps and restrictions do not unreasonably
interfere with the use of the Premises by Tenant or any of the provisions of
this Lease. Tenant shall sign any documents or instruments to accomplish the
foregoing upon request of Landlord, and failure to do so shall constitute a
material breach of this Lease. Tenant irrevocably appoints Landlord as Tenant’s
special attorney in fact to execute and deliver such documents or instructions
on behalf of Tenant should Tenant refuse or fail to do so.

ARTICLE 31. GROUND LEASE

31.1 Ground Lease. The land underlying the Building is not owned by Landlord and
is subject to that certain Ground Lease (the “Ground Lease”) dated as of
December 10, 2003, by and between Landlord, as lessee, and the University of
Utah, as ground lessor (“Ground Lessor”). Tenant hereby agrees that this Lease
is subject to, and subordinate to, the Ground Lease. All rent, fees, dues and
other expenses (“Ground Lease Fees”) imposed by the Ground Lessor under the
Ground Lease shall be the sole responsibility of Tenant. Tenant shall pay at
least 20 days before due any and all Ground Lease Fees to Landlord as Additional
Rent. Each payment shall be made promptly on demand throughout the term of this
Lease and shall be paid without deduction or offset. Tenant shall faithfully
observe and comply with the provisions of the Ground Lease. Tenant shall not
have any rights or interests in the Premises or under this Lease greater than
those held by the Landlord as the tenant under the Ground Lease, or impose any
duty or obligation on the Landlord greater than those imposed on it under the
Ground Lease. Any violation by Tenant of any of the provisions of the Ground
Lease shall be a default under this Lease. Tenant has received a copy of the
Ground Lease prior to the execution of this Lease, and such receipt is
acknowledged hereby. Tenant acknowledges that nothing in this Lease obligates
Landlord to extend the term of this Lease under the Ground Lease, and upon the
termination of the Ground Lease, the term of this Lease shall automatically
terminate.

ARTICLE 32. QUITCLAIM DEED

32.1 Quitclaim Deed. Tenant shall execute and deliver to Landlord on the
expiration date or earlier termination of this Lease, promptly on Landlord’s
request, a quitclaim deed to the Premises, in recordable form, designating
Landlord as transferee.

 

21



--------------------------------------------------------------------------------

ARTICLE 33. HAZARDOUS MATERIALS

33.1 Definitions:

33.1.1 Hazardous Materials Laws. “Hazardous Materials Laws” means any and all
federal, state or local laws, ordinances, rules, decrees, orders, regulations or
court decisions relating to hazardous substances, hazardous materials, hazardous
waste, toxic substances, environmental conditions on, under or about the
Premises, or soil and ground water conditions, including, amendments to and any
regulations promulgated pursuant to the foregoing, and any similar federal,
state or local laws, ordinances, rules, decrees, orders or regulations.

33.1.2 Hazardous Materials. “Hazardous Materials” means any chemical, compound,
substance or other material, including, without limitation, gasoline, diesel,
aviation fuels, lubricating oils, solvents and chemicals, that: (i) is defined
as a hazardous substance, hazardous material, hazardous waste or toxic substance
under any Hazardous Material Law; (ii) is controlled or governed by any
Hazardous Materials Law, or gives rise to any reporting, notice or publication
requirements thereunder, or gives rise to any liability, responsibility or duty
on the part of Tenant or County with respect to any third person thereunder; or
(iii) is a flammable or explosive material, asbestos, radioactive material,
nuclear medicine material, drug, vaccine, bacterial, virus, hazardous waste,
toxic substance, or related injurious or potentially injurious material (by
itself or in combination with other materials).

33.2 Tenant’s Obligations

33.2.1 Compliance with Laws. Tenant shall strictly comply with, and shall
maintain the Premises in compliance with, all Hazardous Materials Laws. Tenant
shall obtain and maintain in full force and effect all permits, licenses and
other governmental approvals required for Tenant’s operations on the Premises
under any Hazardous Materials Laws and shall comply with all terms and
conditions thereof. At Landlord’s request, Tenant shall deliver copies of, or
allow Landlord to inspect, all such permits, licenses and approvals. Tenant
shall perform any monitoring, investigation, clean-up, removal, detoxification,
preparation of closure or other required plans and any other remedial work
(collectively, “Remedial Work”) required as a result of any release or discharge
of Hazardous Materials from the Premises or any violation of Hazardous Materials
Laws caused by Tenant or any subtenant of Tenant or their respective agents,
contractors, employees, licensees or invitees (but not by Landlord or Landlord’s
Agents). Landlord shall have the right to intervene in any governmental action
or proceeding involving any Remedial Work, and to approve performance of the
work, in order to protect Landlord interests. Tenant shall be solely responsible
for paying all fines, damages and penalties imposed by any governmental agency
resulting from Tenant’s violation of any Hazardous Materials Laws.

33.2.2 Compliance with Insurance Requirements. Tenant shall comply with the
requirements of Tenant’s insurers regarding Hazardous Materials and with such
insurers’ recommendations based upon prudent industry practices regarding
management of Hazardous Materials.

33.2.3 Notice; Reporting. Tenant shall notify Landlord in writing immediately
after any of the following: (a) Tenant has knowledge, or has reasonable cause to
believe, that any Hazardous Material has been released or discharged under or
about the Premises in violation of Hazardous Materials Laws and such release or
discharge requires reporting to a public agency; (b) Tenant receives any order
of a governmental agency requiring any Remedial Work pursuant to any Hazardous
Materials Laws; (c) Tenant receives any warning, notice of violation or alleged
violation, or Tenant receives notice or knowledge of any proceeding,
investigation of enforcement action, pursuant to any Hazardous Materials Laws;
or (d) Tenant receives written notice of any claims made by any third party
against Tenant or the Premises relating to any loss or injury resulting from
Hazardous Materials. Upon Landlord’s prior written request, Tenant shall deliver
to Landlord copies of all test results, reports and business management plans
required to be filed with any government agency pursuant to any Hazardous
Materials Laws.

 

22



--------------------------------------------------------------------------------

33.2.4 Entry and Inspection; Cure. Landlord and its agents, employees and
contractors, shall have the right to enter the Premises at all reasonable times
to inspect the Premises and Tenant’s compliance with the terms and conditions of
this Section 33, or to conduct investigations and tests that do not unreasonably
disrupt Tenant’s business or possession of the Premises. No prior notice to
Tenant shall be required in the event of any emergency, or if Landlord has
reasonable cause to believe that violations by Tenant of this Section 33 have
occurred, or if Tenant consents at the time of entry. In all other cases,
Landlord shall give at least 5 days prior written notice to Tenant. Landlord
shall have the right, but not the obligation, to remedy any violation by Tenant
of the provisions of this Section 33, or to perform any Remedial Work
necessitated as a result of any discharge by Tenant of Hazardous Materials on
the Premises after notice to Tenant and opportunity for Tenant to perform the
same. Tenant shall pay, upon demand, all costs incurred by Landlord in remedying
such violations or performing all Remedial Work necessitated by the acts or
omissions of Tenant and/or its agents or employees, plus interest thereon at the
rate of 10 percent per annum from the date of demand until the date paid by the
Tenant.

33.2.5 Termination/Expiration. Upon termination or expiration of this Lease,
Tenant shall, at Tenant’s cost, remove any equipment utilized in connection with
any Hazardous Materials and shall clean up, detoxify, repair and otherwise
restore the Premises to a condition in compliance with applicable Hazardous
Materials Laws, to the extent such condition is caused by Tenant or any
subtenant of Tenant or their respective agents, contractors, employees,
licensees or invitees. Upon termination or expiration of this Lease, Tenant
shall, at Tenant’s cost, permit Landlord and Landlord’s Agents to enter the
Premises upon giving Tenant 5 days prior written notice for the purposes of
inspecting the environmental condition of the Premises, including an audit of
any Hazardous Materials that are located on the Premises.

33.2.6 Indemnification. Tenant shall indemnify, protect, defend and hold
Landlord (and its employees and agents) harmless from and against any and all
claims, costs, expenses, suits, judgments, actions, investigations, proceedings
and liabilities arising out of or in connection with any breach of any provision
of this Lease to the extent arising out of the use, generation, storage,
release, disposal or transportation of Hazardous Materials by Tenant or any
subtenant, or their respective agents, contractors or employees upon the
Premises (but not by Landlord or Landlord’s Agents), on, under or about the
Premises during the Term, including, but not limited to, all foreseeable and
unforeseeable consequential damages and the cost of any Remedial Work, but
excepting any loss or injury resulting from the breach of the Lease by Landlord
or the gross negligence or willful misconduct of Landlord or Landlord’s Agents.
Neither the consent by Landlord to the use, generation, storage, release,
disposal or transportation of Hazardous Materials, nor strict compliance with
all Hazardous Materials Laws, shall excuse Tenant from Tenant’s indemnification
obligations pursuant to this Section 33.2.6. The foregoing indemnity shall be in
addition to and not a limitation of the indemnification provisions of Section 9
of this Lease. Tenant’s obligations pursuant to this Section 33.2.6 shall
survive the termination or expiration of the Lease. The procedures set forth in
Section 9.2 also will apply to this Section.

33.2.7 Default. The release or discharge of any Hazardous Material or violation
of any Hazardous Materials Law by Tenant or any subtenant of Tenant shall be a
material default by Tenant under the Lease, subject to the cure provisions set
forth in 17.1.2. In addition to or in lieu of the remedies available under the
Lease as a result of such default, Landlord shall have the right, without
terminating the Lease, to require Tenant to suspend its operations and
activities in such areas affected by the Hazardous Material release or discharge
until Landlord is reasonably satisfied that appropriate Remedial Work has been
or is being adequately performed. Landlord agrees that Remedial Work which
complies with applicable Hazardous Materials Laws shall be deemed adequately
performed and further agrees not to unreasonably delay Tenant from resuming
operations in such affected areas. Landlord’s election of this remedy shall not
constitute a waiver of Landlord’s right thereafter to declare a default and
pursue other remedies set forth in the Lease.

 

23



--------------------------------------------------------------------------------

ARTICLE 34. Option to Extend

34.1 Options To Extend. Tenant shall have the option to extend the term of this
Lease for two, five year periods, subject to the following provisions:

34.1.1 Tenant shall have no right to exercise an option: (i) during the period
commencing with the giving of any notice of default and continuing until said
default is cured, (ii) during the period of time any Rent is due and unpaid, or
(iii) in the event that Landlord has given three or more notices of separate
monetary or material non-monetary defaults, whether or not the defaults are
cured, during the 12 months immediately preceding the exercise of the option.

34.1.2 The period of time within which an option may be exercised shall not be
extended or enlarged by reason of Tenant’s inability to exercise an option
because of paragraph 34.1.1.

34.1.3 An option shall terminate and be of no further force or effect,
notwithstanding Tenant’s due and timely exercise of the option, if, after such
exercise and prior to the commencement of the extended term, (i) Tenant fails to
pay Rent for a period of 30 days after such Rent becomes due, or (ii) if Tenant
commits a default under this Lease and such default is continuing after the
expiration of the applicable cure periods set forth in Section 17.1.

34.1.4 Tenant shall exercise the option by delivery of written notice to
Landlord not less than 12 months prior to the expiration of the initial term
and, if exercised, the first option period, of this Lease. If said notice is not
delivered within said time period(s), this option shall terminate.

34.2 Rent –Option.

36.2.1 Rent—First Option. The Base Monthly Rental payable by Tenant during the
first option period shall be 100% of the fair market rent for the Premises at
the commencement date of such option period. The Base Monthly Rental payable by
Tenant would continue to be increased as of the expiration of every year of the
option period commencing on the anniversary of the commencement of such option
period by an amount equal to 2.75% of the Base Monthly Rental for the preceding
year.

36.2.2 Rent—Second Option. The Base Monthly Rental payable by Tenant during the
first year of the second option period shall be 100% of the fair market rent for
the Premises at the commencement date of such option period. The Base Monthly
Rental payable by Tenant would continue to be increased as of the expiration of
every year of the option period commencing on the anniversary of the
commencement of such option period by an amount equal to 2.75% of the Base
Monthly Rental for the preceding year.

34.2.3 Fair Market Rent. If Landlord and Tenant cannot agree on the fair market
rent of the Premises for the extension period within 30 days after the Tenant
has notified Landlord of Tenant’s exercise of the option, Landlord and Tenant
shall each select, within 15 days of such notification, an appraiser who must be
a qualified MAI appraiser with at least 5 years experience appraising commercial
properties to determine said fair market rental value. If one party fails to so
designate an appraiser within the time required, the determination of fair
market rental value of the one appraiser who has been designated by the other
party within the time required shall be binding on both parties. The appraisers
shall submit their determinations of fair market rental value to both parties
within 30 days after their selection. If the difference between the two
determinations is 10% or less of the higher appraisal, then the average between
the determinations shall be the fair market rental value of the Premises. If
said difference

 

24



--------------------------------------------------------------------------------

is greater than 10%, then the two appraisers shall within 15 days of the date
the second determination is submitted to the parties designate a third appraiser
who must also be a qualified MAI appraiser. The sole responsibility of the third
appraiser will be to determine which of the determinations made by the first two
appraisers is most accurate. The third appraiser shall have no right to propose
a middle ground or any modification of either of the determinations made by the
first two appraisers. The third appraiser’s choice shall be submitted to the
parties within 20 days after his or her selection. Such determination shall bind
both of the parties and shall establish the fair market rental value of the
Premises. Each party shall pay the fees and expenses of its appraiser and shall
pay equal shares of the fees and expenses of the third appraiser. Fair market
rent for the purposes of this Lease shall mean the then prevailing rent for
premises comparable in size, quality and location to the demised Premises,
leased on terms comparable to the terms contained in this Lease.

ARTICLE 35. Right to Purchase

35.1 Purchase Option. Landlord hereby grants to Tenant the exclusive option to
purchase the Premises for 115% of the fair market value of the Premises (the
“Purchase Option”), subject to the following provisions:

35.1.1 Tenant shall have no right to exercise the Purchase Option: (i) during
the period commencing with the giving of any notice of default and continuing
until said default is cured, and (ii) during the period of time any Rent is due
and unpaid.

35.1.2 Such Purchase Option must be exercised, if at all, by Tenant delivering
to Landlord notice thereof (the “Exercise Notice”) at least 12 months prior to
the expiration or termination of the initial Lease Term. If Tenant does not
timely deliver the Exercise Notice, the option herein granted shall terminate;
time being of the essence with respect to the delivering thereof. If Tenant
timely delivers an Exercise Notice, then Landlord shall sell to Tenant, and
Tenant shall purchase from Landlord, the Premises for 115% of the fair market
value of the Premises. The Premises shall be sold in its then-current, as-is,
with all faults conditions and without any representation and warranty,
expressed or implied, whatsoever. The closing of the sale transaction shall
occur upon the expiration of the initial Lease Term. Upon the termination of the
Purchase Option herein granted, (a) Tenant shall execute and deliver such
documents as Landlord may request to evidence the termination thereof, and
(b) Landlord may execute, file and record an instrument evidencing the
termination of the Purchase Option herein granted. If Tenant fails to execute
and deliver such documents, then Landlord may do so. Tenant hereby appoints
Landlord its attorney in fact for such purpose, which appointment is coupled
with an interest and is irrevocable.

35.1.3 Fair Market Value. If Landlord and Tenant cannot agree on the fair market
value of the Premises within 30 days after the Tenant has notified Landlord of
Tenant’s exercise of the Purchase Option, Landlord and Tenant shall each select,
within 15 days of such notification, an appraiser who must be a qualified MAI
appraiser with at least 5 years experience appraising commercial properties to
determine said fair market value. If one party fails to so designate an
appraiser within the time required, the determination of fair market value of
the one appraiser who has been designated by the other party within the time
required shall be binding on both parties. The appraisers shall submit their
determinations of fair market value to both parties within 30 days after their
selection. If the difference between the two determinations is 10% or less of
the higher appraisal, then the average between the determinations shall be the
fair market value of the Premises. If said difference is greater than 10%, then
the two appraisers shall within 15 days of the date the second determination is
submitted to the parties designate a third appraiser who must also be a
qualified MAI appraiser. The sole responsibility of the third appraiser will be
to determine which of the determinations made by the first two appraisers is
most accurate. The third appraiser shall have no right to propose a middle
ground or any modification of either of the determinations made by the first two
appraisers. The third appraiser’s choice shall be submitted to the

 

25



--------------------------------------------------------------------------------

parties within 20 days after his or her selection. Such determination shall bind
both of the parties and shall establish the fair market value of the Premises.
Each party shall pay equal shares of the fees and expenses of the third
appraiser. Fair market value for the purposes of this Lease shall mean the then
prevailing fair market value for premises comparable in size, quality and
location to the demised Premises, and shall be based on the assumption that
Tenant has exercised both of its options to renew the Lease Term in accordance
with Section 34 at the then fair market rental rate.

ARTICLE 36. Miscellaneous

36.1 Gender. Whenever the singular number is used in this Lease, the same shall
include the plural, and the masculine gender shall include the feminine and
neuter genders, and the word “person” shall include corporation, firm, or
association, when required by the context.

36.2 Headings. The headings or title to the paragraphs of this Lease are for
convenience only and do not in any way define, limit or construe the contents of
such paragraphs.

36.3 Integration. This instrument contains all of the agreements and conditions
made between the parties with respect to the hiring of the Premises and may not
be modified orally or in any other manner other than by a written instrument
signed by all the parties to this Lease.

36.4 Choice of Laws. The laws of the State of Utah as applied to contracts
entered into between citizens of the State of Utah and to be performed within
the State of Utah shall govern the validity, performance and enforcement of this
Lease.

36.5 Severability. If any provision of this Lease is determined to be void by
any court of competent jurisdiction, such determination shall not affect any
other provisions of this Lease and such other provisions shall remain in full
force and effect. If any provision of this Lease is capable of two
constructions, one which would render the provision void and one which would
render the provision valid, the provision shall be interpreted in the manner
which would render it valid.

36.6 Amendment for Financing. Upon written request of Landlord and opportunity
for Tenant to review, Tenant agrees to execute any lease amendments not
materially altering the terms of this Lease, if required by the first mortgagee
or beneficiary of a deed of trust encumbering real property of which the
Premises constitute a part (“Mortgagee”) incident to the financing of the real
property of which the Premises constitute a part. Any change affecting the
amount or timing of the consideration to be paid by Tenant or modifying the term
of this Lease shall be deemed as materially alter the terms hereof.

36.7 Payments. Except as may otherwise be expressly stated, each payment
required to be made by Tenant shall be in addition to and not in substitution
for other payments to be made by Tenant.

36.8 Time of Essence. Time is of the essence in this Lease.

36.9 Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, inability to obtain labor or materials or
reasonable substitutes thereof, governmental restrictions, regulations, or
controls, enemy or hostile governmental action, civil commotion, fire or other
casualty, and other causes beyond the reasonable control of the party obligated
to perform, shall excuse the performance by such party for a period equal to
that resulting from such prevention, delay or stoppage, except those obligations
of Tenant to make payment for rental and other charges pursuant to the terms of
this Lease.

 

26



--------------------------------------------------------------------------------

36.10. Notices. All notices to be given by one party to the other under this
Lease shall be in writing, mailed or delivered to the other party at the
following addresses:

 

To Landlord:

   BMR-383 Colorow Drive LLC   

17140 Bernardo Center Drive, Suite 222

  

San Diego, California 92128

  

Phone: (858) 485-9840 Fax: (858) 485-9843

To Tenant:

  

Office of General Counsel

  

NPS Pharmaceuticals, Inc.

  

383 Colorow Drive

  

Salt Lake City, Utah 84108

  

Phone: (801) 583-4939 Fax: (801) 583-4961

Mailed notices shall be sent by United States Postal Service, certified or
registered mail, postage prepaid and shall be deemed to have been given on the
date of posting in the United States Postal Service.

Either party may, with proper notice, at any time designate a different address
to which notices shall be sent.

36.11. Brokers. Landlord and Tenant each represents to the other that it has had
no dealings with any real estate broker or agent in connection with the
negotiation and/or execution of this Lease except as follows: Bioscience Capital
Consulting, LLC and agree to indemnify and defend the other against all
liability, costs, expenses and charges arising from any claims that may be made
against them by any real estate broker, agent, finder, or other person, alleging
to have acted on behalf of Landlord or Tenant.

36.12. Confidentiality. During the course of this Lease the parties may exchange
certain financial statements, accounting records and other documents that are
clearly stamped “confidential” (“Confidential Information”). Landlord and Tenant
hereby acknowledge and agree that the Confidential Information of each party is
to be kept strictly confidential. Accordingly, except as may be required by law
or court order, neither Landlord nor Tenant will, without the prior written
consent of the other party, use, release, publish or otherwise distribute (and
shall not authorize or permit any other person or entity to use, release,
publish or otherwise distribute) any of the other party’s Confidential
Information to any person or entity other than such party’s prospective lenders
and purchasers of the Real Property and legal and financial advisors, each of
whom shall agree to hold such information strictly confidential as if such
persons were bound by the provisions of this Section 36.12. The obligations of
this Section 36.12 will not apply to information that the receiving party can
establish by written records (a) was known by it prior to the receipt of the
Confidential Information from the disclosing party; (b) was disclosed to the
receiving party by a third party having the right to do so; (c) was, or
subsequently became, in the public domain through no fault of the receiving
party, its officers, directors, employees or agents; or (d) was disclosed by the
receiving party pursuant to any judicial, governmental or stock exchange
request, requirement or order, so long as the receiving party provides the
disclosing party with sufficient prior notice in order to allow the disclosing
party to contest such request, requirement or order.

36.13 Memorandum of Lease. Except as set forth in this Section 36.13, Tenant
shall neither execute nor record a memorandum of this Lease. Tenant shall
execute, acknowledge and deliver at any time after the date of this Lease, at
the request of Landlord, a “memorandum of lease” suitable for recording.
Landlord may record such a memorandum of lease.

36.14 Absolute Net Lease. Except as provided in Section 3.4, this Lease shall be
deemed and construed to be a “absolute net lease” and, except as herein
expressly provided, the Landlord shall receive all payments required to be made
by Tenant, free from all charges, assessments, impositions, expenses, deductions
of any and every kind or nature whatsoever. Landlord shall not be required to
furnish any

 

27



--------------------------------------------------------------------------------

services or facilities or to make any repairs, replacements, or alterations of
any kind in or on the Premises except as specifically provided herein. Tenant
shall receive all invoices and bills relative to the Premises and, except as
otherwise provided herein, shall pay for all expenses directly to the person or
company submitting a bill without first having to forward payment for the
expenses to Landlord. Tenant shall at Tenant’s sole cost and expense be
responsible for the management of the Premises, shall maintain the landscaping,
parking lot and shall make those additional repairs and alterations required of
Tenant hereunder to maintain the property in first class condition.

36.15 Waiver of Jury Trial. The parties hereby waive their respective rights to
trial by jury in any action or proceeding involving the Premises or arising out
of this Lease.

36.16 Americans with Disabilities Act. Since compliance with the Americans with
Disabilities Act (ADA) is dependent on Tenant’s specific use of the Premises,
Landlord makes no warranty or representation as to whether or not the Premises
comply with the ADA or any similar legislation. In the event that Tenant’s use
of the Premises requires modifications or additions to the Premises in order to
be in ADA compliance, Tenant agrees to make any such necessary modifications
and/or additions at Tenant’s expense.

36.17 Execution in Counterparts. This Lease may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of such
counterparts shall constitute one agreement. To facilitate execution of this
Lease, the parties may execute and exchange by telephone facsimile counterparts
of the signature pages.

[Signature Page Follows]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year set forth at the beginning hereof.

 

LANDLORD:   TENANT:

BMR-383 COLOROW DRIVE LLC,

a Delaware limited liability company

 

NPS PHARMACEUTICALS, INC.,

a Delaware corporation

By:

 

BioMed Realty, L.P.,

     

a Maryland limited partnership,

 

By:

 

/s/ MORGAN R. BROWN

 

its Member

 

Name:

 

Morgan R. Brown

     

Title:

 

VP Finance

 

/s/ GARY A. KREITZER

     

Name:

 

Gary A. Kreitzer

     

Title:

 

Executive V.P.

   

 

29



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF PREMISES

Property located on the University of Utah at Research Park.

Three parcels of land located within the Southeast Quarter Of Section 3,
Township 1 South, Range 1 East, Salt Lake Base And Meridian, described as
follows:

Leasehold estate:

Beginning at a point South 65°11’09” East 66.35 feet and North 54°38’21” East
190.000 feet from the existing street monument at Tabby Lane and Colorow Drive,
said point of beginning also being a record West 1970.16 feet, North 1931.31
feet, and North 54°38’21” East 190.000 feet From the Southeast Corner of
Section 3, Township 1 South, Range 1 East, Salt Lake Base and Meridian; and
running thence North 54°42’57” West 573.288 feet; thence North 35°21’39” West
61.714 feet; thence North 54°38’21” East 589.38 feet; thence South 35°21’40”
East 602.601 feet; thence South 54°38’21” West 399.379 feet to the point of
beginning.

Non-exclusive easements for purposes of access and landscaping to run
concurrently with the Lease:

Beginning at a point South 65°11’09” East 66.35 feet from the existing street
monument a Tabby Lane and Colorow Drive, said Point Of Beginning also being a
record West 1970.16 feet and North 1931.31 feet from the Southeast Corner of
Section 3, Township 1 South, Range 1 East, Salt Lake Base and Meridian; and
running thence North 35°21’39” West 540.887 feet; thence South 54°42’57” East
573.288 feet; thence South 54°38’21” West 190.000 feet to the point of
beginning, and

Beginning at a point South 65°11’09” East 66.35 feet and North 54°38’21” East
589.379 feet from the existing street monument at Tabby Lane and Colorow Drive,
said point of beginning also being a record West 1970.16 feet, North 1931.31
feet and North 54°38’21” East 589.379 feet from the Southeast Corner of
Section 3, Township 1 South, Range 1 East, Salt Lake Base and Meridian; and
running thence North 35°21’40” West 602.601 feet; thence South 46°58’28” East
615.196 feet; thence South 54°38’21” West 123.845 feet to the point of beginning

The following is shown for informational purposes only: Tax Parcel
No. 16-03-400-002-2007 and 16-03-400-002-6007

The basis of bearing for this parcel is the record bearing of North 35°21’39”
West along the center line of Colorow Drive between the existing street
monuments at Tabby Lane and Wakara Drive.

[EXHIBIT A]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OFFICER’S CERTIFICATE

[Date]

BMR-383 Colorow Drive LLC

Attn: Gary A. Kreitzer

17140 Bernardo Center Drive, Suite 222

San Diego, CA 92128

 

Re: Lease Agreement: Officer’s Certificate

Ladies and Gentlemen:

This certificate is delivered pursuant to Section 3.6.3 of that certain Lease
Agreement dated as of December 22, 2005 (the “Lease”), by and between BMR-383
Colorow Drive LLC, a Delaware limited liability company (“Landlord”) and NPS
Pharmaceuticals, Inc., a Delaware corporation (“Tenant”). Tenant hereby
represents, warrants and certifies that:

(a) [Choose one:][(1): The value of Tenant’s cash, cash equivalents and
marketable investment securities at calendar quarter end
[                                    ] is equal to or greater than
$80,000,000][or][(2): The value of Tenant’s cash, cash Equivalents and
marketable investment securities during the calendar quarter ending
[                                                 ] is less than $80,000,000.]

(b) [If Applicable:][The value of Tenant’s cash, cash equivalents and marketable
investment securities has been equal to or greater then $80,000,000 at the end
of the two consecutive calendar quarters: [                            ] and
[                                ].]

(c) [If Applicable:][The Tenant has reported financial profitability during the
following four consecutive calendar quarters:
[                                             ],
[                                         ],
[                                                 ] and
[                                ].]

The Landlord is entitled to rely on each of these representations, warranties
and certifications. Capitalized terms used in this certificate that are
otherwise not defined shall have the meaning assigned in the Lease.

 

NPS PHARMACEUTICALS, INC.,1

a Delaware corporation.

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

1 [This certificate must be signed by the chief financial officer or vice
president finance of NPS Pharmaceuticals, Inc.]

[EXHIBIT B]